 



Exhibit 10.1
CONSULTING AGREEMENT
SEPTEMBER 1, 2006
Wheeling-Pittsburgh Steel Corporation (the “Company”) wishes to retain former
employee, Daniel C. Keaton (the “Consultant), for a period of six months
following his retirement on August 31, 2006, and Mr. Keaton agrees to provide
consultation services to Wheeling-Pittsburgh Steel Corporation in accordance
with the following terms and conditions:
Term of Agreement
     This agreement will become effective on September 1, 2006 and end on
February 28, 2007.
Consultation Services
     The Consultant shall provide consultation services to the Company on an “as
available” basis by telephone, fax or email. Consultant agrees that he is an
independent contractor, and is not performing these services as an employee,
partner or other relationship. Consultant shall be solely responsible to pay any
taxes owed as a result of fees received pursuant to this Agreement.
Retainer Fee
     The Company shall pay the Consultant a retainer of $12,000 on September 1,
2006.
Prior Agreement and Confidentiality
     Nothing in this Agreement will terminate the provisions contained in the
Amended and Restated Retention Agreement, dated February 15, 2006, between
Consultant and the Company (the “Employment Agreement”), which survive
termination of employment, including Section 6(a) thereof concerning
confidentiality. Consultant agrees that any information learned by Consultant
during his provision of services under this Agreement shall be kept confidential
under the same terms as such Section 6(a).
     Under no circumstances shall this Agreement be considered an extension of
the Employment Agreement or a new employment agreement under Section 5(a)
(vi)(A) of the Employment Agreement. These post-retirement independent
contractor services are being provided at the request of the Company to assist
the Company in transitioning the Consultant’s prior duties as an officer.



--------------------------------------------------------------------------------



 



Further Compensation
     If, by mutual agreement, it is determined that it is necessary for the
Consultant to provide services at the Company’s Wheeling Executive Offices, or
at such other location as required, the Consultant will be paid $100.00 per hour
worked up to a maximum of 8 hours per day, and will be paid mileage, at the rate
paid by the Company for business use of a personal car, for miles traveled
between Consultant’s home and the Wheeling Office or such other location as
required. Consultant will not be paid any fee to answer telephonic questions
from his home; such services are part of the services to be provided in exchange
for the Retainer Fee above. If a significant discrete project is requested from
the Consultant, which the Chief Executive office has pre-authorized to be
provided from Consultant’s home, then such services may be provided from home at
the above hourly rate. Consultant will be paid the above hourly rate for
business travel (subject to the 8 hour/day total pay limit referred to above),
but not for travel time from his residence to Wheeling. Also, the Company will
provide, at no cost to the Consultant, parking space at the Company’s Parking
Garage.
Use of Company Equipment
     The Consultant will have continued use of Company equipment necessary to
perform his consulting services, such as a cell phone and laptop computer.
Out-Of-Town Travel
     The Company will reimburse Consultant for reasonable travel expenses for
out-of-town travel requested by the Company.
Indemnification
     Consultant will be indemnified for any actions to the same extent as the
Company is obligated to provide indemnification to officers in the Company’s
By-Laws and Articles of Incorporation, and shall be named as a covered person in
the Company’s Director and Officer Liability Insurance Policy. Company will not
indemnify Consultant for Consultant’s gross negligence or intentional
misconduct.
     Miscellaneous.
     The parties agree that: (a) Entire Agreement. This Agreement represents the
entire and only understanding between the parties on the subject matter hereof
and supersedes any other agreements or understandings between them on such
subject matter. (b) Binding Effect, Successors and Assigns. This Agreement shall
be binding upon and inure to the



--------------------------------------------------------------------------------



 



benefit of the heirs, executors, administrators, successors and assigns of the
respective parties. Without the express written consent of the other party,
neither the Company nor the Consultant may assign any duties or right or
interest hereunder or right to receive any money hereunder and any such
assignment shall be void; provided, however, that without the Consultant ‘s
consent the Company may assign its rights and obligations hereunder in their
entirety to any successor to all or substantially all of its business, whether
effected by merger or otherwise. (c) Severability and Amendment. In the event
any provision of this Agreement shall be determined in any circumstances to be
invalid or unenforceable, such determination shall not affect or impair any
other provision of this Agreement or the enforcement of such provision in other
appropriate circumstances. This Agreement may be modified only by an instrument
in writing executed by the parties hereto. (d) Interpretative Matters;
Counterparts. The headings of sections of this Agreement are for convenience of
reference only and shall not affect its meaning or construction. The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rule of strict construction will be
applied against any party. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In making proof of this
Agreement it shall not be necessary to produce or account for more than one such
counterpart. (e) Governing Law and Conflicts. This Agreement is to be governed
and construed according to the internal substantive laws of the Commonwealth of
Pennsylvania.
IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first written above.

       
 
  WHEELING PITTSBURGH STEEL CORPORATION
 
   
 
   
/s/ Daniel C. Keaton
  /s/ James G. Bradley
 
   
Daniel C. Keaton
  James G. Bradley,
Chief Executive Officer